Citation Nr: 0900154	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-25 428A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan




THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for death pension benefits.




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The appellant's husband had claimed active military service 
from February or April 1963 to June or July 1968; his service 
has not been verified.  He died in November 1991.  The 
appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2005 RO determination that denied the appellant 
basic entitlement to death pension benefits.

By decision of September 2007, the Board remanded this case 
to the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The appellant's husband had no verified military service 
to be considered a "veteran" within the meaning of 
governing criteria.  

3.  The appellant's husband had no qualifying military 
service that permits the appellant to establish basic 
eligibility for death pension benefits.


CONCLUSION OF LAW

As the appellant's husband was not a "veteran," she does 
not meet the basic eligibility requirements for establishing 
entitlement to death pension benefits.  
38 U.S.C.A. §§ 101(2), (24), 1541(a), 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.3(a)(3), (b)(4), 3.6, 3.203 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the appellant has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect 
thereto.  Moreover, the Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
her.  As will be explained below, the claim on appeal lacks 
legal merit; hence, the duties to notify and assist imposed 
by the VCAA are not applicable in this appeal.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

II.  Analysis

Under the applicable criteria, basic eligibility for VA 
disability benefits is based on statutory and regulatory 
provisions which define an individual's legal status as a 
veteran of active military service.  38 U.S.C.A. § 101(2), 
(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval, or air service 
during a period of war.  38 C.F.R. § 3.1(e). 

These regulations have their basis in statute at 38 U.S.C. § 
107(a) (West 2002).  See De La Pena v. Derwinski, 2 Vet. App. 
80 (1992), wherein the U.S. Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C. § 107(a) 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. VA, 
928 F.2d 1154 (D.C. Cir. 1991).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as DD Form 214, Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
the VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203(c).

The VA shall pay a pension to the surviving spouse of each 
veteran of a period of war who met the service requirements 
of 38 U.S.C.A. § 1541(j) of this title. 38 U.S.C.A. 
§ 1541(a).  Improved death pension is a benefit payable by 
the VA to a veteran's surviving spouse because of his non-
service-connected death.  Basic entitlement exists if a 
veteran had qualifying service as specified in 38 C.F.R. 
§ 3.3(a)(3).  38 C.F.R. § 3.3(b)(4).

The appellant contends that she is entitled to VA death 
pension benefits by virtue of a claim that her husband had 
qualifying military service as a veteran.  

However, the Board finds that the record in this case 
contains no documentary or other evidence that satisfies the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of the 
appellant's husband's claimed military service, which is 
unverified.  The National Personnel Records Center on 4 
occasions - in January and October 2005, September 2006, and 
January 2008 - determined that the appellant's husband had no 
qualifying service as a veteran.  In January 2008, a VA 
Medical Center stated that it had no medical records 
pertaining to the appellant's husband.

In short, the appellant has submitted no evidence that could 
serve to establish that her husband had valid, qualifying 
military service as a veteran.  She did not respond to the 
RO's January 2008 letter requesting her to furnish additional 
information which would allow it to formulate a more specific 
request to the service department in attempting to verify her 
husband's military service; the letter was returned to the RO 
by the Post Office as undeliverable to the address to which 
it was sent - the appellant's last known mailing address.  
The RO's exhaustive and commendable attempts to contact the 
appellant as recently as August 2008 are documented in the 
record, but were frustrated by the appellant's failure to 
keep the RO informed of her whereabouts during the pendency 
of her claim.    

Under the circumstances, the Board finds that the appellant 
is not eligible for VA death pension benefits by virtue of 
her husband's unverified military service, inasmuch as the 
law specifically precludes her entitlement to that benefit.  
Thus, the claim must be denied due to her lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As the appellant does not meet the basic eligibility 
requirements for death pension benefits, the appeal is 
denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


